Title: Enclosure, 20 May 1777
From: Washington, George
To: 



20 May 1777


          
            Arrangement and Present Strength of the Army in New Jersey
          
          
            Majr Genls
            Brigadrs
            No. ofthe Regimts
            Names ofthe Colonels
            To whatState belongg
            Strength ofea: Regt
            Strength ofeach Brigade
            Strength ofeach Division
          
          
            Green
            Muhlenburg
            1
            Reed
            Virga
            120
            
            
          
          
            
            
            5
            
            Do
            127
            
            
          
          
            
            
            9
            Matthews
            Do
            391
            
            
          
          
            
            
            13
            Russell
            Do
            
            
            
          
          
            
            
            
            Hazen
            United
            393
            1031
            
          
          
            
            Weedon
            2
            Spotswood
            Virga
            182
            
            
          
          
            
            
            6
            
            Do
            223
            
            
          
          
            
            
            10
            Stephens
            Do
            295
            
            
          
          
            
            
            14
            Lewis
            Do
               
            1731
            
          
          
            Stephen
            Woodford
            3
            Marshall
            Do
            150
            
            
          
          
            
            
            7
            McClanahan
            Do
            472
            
            
          
          
            
            
            11
            Morgan
            Do
            377
            
            
          
          
            
            
            15
            Mason
            Do
               
            999
            
          
          
            
            Scott
            4
            Elliott
            Do
            314
            
            
          
          
            
            
            8
            Beauman
            Do
            157
            
            
          
          
            
            
            12
            Wood
            Do
            117
            
            
          
          
            
            
            16
            Grayson
            Do
            
            
            
          
          
            
            
            
            Patton
            United
            124
            712
            1711
          
          
            Sullivan
            Smallwood
            1
            Stone
            Maryd
            199
            
            
          
          
            
            
            3
            Gist
            Do
            114
            
            
          
          
            
            
            6
            Williams
            Do
            118
            
            
          
          
            
            
            
            Hall
            Delawe
            79
            510
            
          
          
            
            D’Borre
            2
            Price
            Maryd
            118
            
            
          
          
            
            
            4
            Hall
            Do
            220
            
            
          
          
            
            
            7
            Richardson
            Do
            95
            
            
          
          
            
            
            
            B. Arandt
            Germn
            365
            798
            1308
          
          
            Lincoln
            Wayne
            1
            Chambers
            Pensa
            335
            
            
          
          
            
            
            2
            Jas Irvine
            Do
            21
            
            
          
          
            
            
            7
            Irwin
            Do
            
            
            
          
          
            
            
            10
            
            Do
            231
            
            
          
          
            
            
            
            Heartly
            United
            155
            742
            
          
          
          
            
            D’Haas
            4
            Cadwalader
            Pensa
            150
            
            
          
          
            
            
            5
            Johnson
            Do
            241
            
            
          
          
            
            
            8
            Broadhead
            Do
            369
            
            
          
          
            
            
            11
            Humpton
            Do
            138
            898
            1640
          
          
            Ld
            Conway
            3
            Wood
            Do
            150
            
            
          
          
            Stirling
            
            6
            Magaw
            Do
            
            
            
          
          
            
            
            9
            Morris
            Do
            193
            
            
          
          
            
            
            12
            Cooke
            Do
            231
            
            
          
          
            
            
            
            Spencer
            Unitd
            186
            760
            
          
          
            
            Maxwell
            1
            Ogdon
            Jersey
            184
            
            
          
          
            
            
            2
            Shreve
            Do
            247
            
            
          
          
            
            
            3
            Dayton
            Do
            300
            
            
          
          
            
            
            4
            Martin
            Do
            307
            1038
            1798
          
          
            
            
            
            
            
            
            
            818⟨8⟩
          
        
